Citation Nr: 0708806	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to medications taken 
for service-connected foot and ankle disabilities. 

2.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to a rating in excess of 10 percent for 
bilateral pes cavus.

4.  Entitlement to service connection for lumbar strain, to 
include as secondary to medications for service-connected 
foot and ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1991 to 
February 1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of January 2004, May 2004, and April 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.

In the January 2004 rating decision, the RO continued a 10 
percent rating for bilateral pes cavus with heel pain and 
denied service connection for GERD and for lumbar strain, 
each claimed to include as secondary to medications taken for 
service-connected foot and ankle disabilities. 

In a May 2004 rating decision, the RO granted service 
connection and assigned an initial 0 percent rating for GERD, 
effective June 10, 2003.  The veteran perfected an appeal as 
to the initial noncompensable rating for GERD.  

In an April 2005 rating decision, the RO denied service 
connection for IBS, to include as secondary to medications 
taken for service-connected foot and ankle disabilities. 

As the claim pertaining to GERD involves a request for a 
higher initial rating following the grant of service 
connection, the Board has characterized this issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).

The Board's decision on the claims for service connection for 
IBS, to include as secondary to medications taken for 
service-connected foot and ankle disabilities and for an 
initial compensable rating for GERD are set forth below.  The 
claims for a rating in excess of 10 percent for bilateral pes 
cavus and for service connection for lumbar strain, to 
include as secondary to service-connected foot and ankle 
disabilities are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  There is no evidence that the veteran's IBS is related to 
service and the only competent medical evidence of record is 
against a finding that the veteran's IBS is related to 
medications taken for a service-connected disorder.

2.  Since the June 10, 2003 effective date of service 
connection, the veteran's service-connected GERD has been 
manifested by chronic epigastric pain, with occasional nausea 
and heartburn, that is somewhat relieved by medication and 
requires caffeine avoidance and a bland diet


CONCLUSION OF LAW

1.  The criteria for service connection for irritable bowel 
syndrome (IBS), to include as secondary to medications taken 
for service-connected foot and ankle disabilities have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2006).

2.  The criteria for an initial 10 percent rating for GERD 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, 
Diagnostic Code 7399-7346 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in July 2003, July 2004, and November 2004 which 
asked him to submit certain information, and informed him of 
VA's responsibility concerning obtaining evidence to 
substantiate his claims for service connection, to include 
secondary service connection, and increased ratings.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claims on appeal.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to each claim 
on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as each letter was sent to the veteran prior to the 
issuance of the corresponding rating decision on appeal.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The RO has obtained the veteran's service 
medical records, VA medical records, and private medical 
records.  He was afforded VA examinations in September 2003 
and October 2004; reports of which are of record.  Moreover, 
the veteran has been given the opportunity to submit evidence 
and argument to support his claims, which he has done.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained.  The record also presents no 
basis for further developing the record to create any 
additional evidence in connection with any matter currently 
under consideration.  

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection as secondary 
to a service-connected disability.  However the veteran has 
not been provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for each 
of the disabilities on appeal.  Despite the inadequate 
notice, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the 
decision finds that a grant of an increased rating to 10 
percent for GERD from the effective date of service 
connection is warranted, any question as to the appropriate 
effective date to be assigned for an increased rating is 
rendered moot.  Moreover, as the decision finds a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for IBS, any question as 
to the appropriate effective date or disability rating to be 
assigned is rendered moot.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in these 
claims under consideration and that adjudication of these 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).
 
II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. 38 
C.F.R. § 3.310.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Effective October 10, 2006 38 C.F.R. § 3.310 was revised.  
38 C.F.R. § 3.310(b) provides that any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a  nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of  
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of  severity, as well as any increase in severity due 
to the natural progress of the disease, from the current 
level. 

Initially the Board notes that the veteran's post-service 
private medical records contain references to IBS.  However, 
the veteran's service medical records are devoid of reference 
to IBS.  Moreover, there is no competent medical evidence of 
record to etiologically relate the veteran's current IBS to 
his active duty service. As such, there is no basis for 
entitlement to service connection for IBS on a direct service 
connection basis.

Nevertheless, the veteran contends that his current IBS is 
related to his medications (NSAIDs) he took for his service-
connected foot and ankle disabilities.  However, the veteran 
is a lay individual, without a recognized level of medical 
expertise, and as such is not competent to establish a 
medical nexus between medications taken for his service-
connected disabilities and any current IBS.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Turning to the relevant medical evidence of record, the Board 
notes that the veteran underwent a VA examination in October 
2004.  The examiner noted the veteran's contention and his 
review of the veteran's claims file.  The examiner commented 
that GERD was determined to be service-connected secondary to 
the veteran taking medications such as Aleve and Motrin for 
his service-connected pes cavus with heel pain, even though 
there did not appear to be medical evidence in the file to 
support this claim.  He observed that the veteran sustained 
ankle injuries in service and was diagnosed with pes cavus 
and plantar fasciitis.  Following discharge from service, the 
veteran was prescribed high dose Motrin for pain for several 
years.  Two years earlier, the veteran sought medical 
treatment and was prescribed medication, such that his NSAIDs 
were stopped.  After examining the veteran and further review 
of his medical records with another physician, the examiner 
stated that nonsteroidal anti-inflammatory drug (NSAID) use 
is more likely to cause an acute gastrointestinal problem and 
is not associated with long term sequela when medication has 
been discontinued.  He furthered that the veteran's symptoms 
of increased stooling three to four times per day was a new 
pattern in the past year, according to the veteran.  The 
examiner explained that IBS is a disease of exclusion and 
diagnosed only after inflammatory bowel disease, such as 
Crohn's or ulcerative colitis, has been ruled out by 
colonoscopy.  He noted that the veteran had only undergone an 
upper endoscopy.  The examiner opined that IBS is not related 
to NSAID use.  He suggested that the veteran should follow-up 
with his private physician for further testing in that area.  

In sum, although the record appears to show that the veteran 
currently suffers from IBS, there is no competent medical 
evidence to relate any current IBS to the veteran's active 
duty service or the medications (NSAIDs) taken for his 
service-connected foot and ankle disabilities.  In fact, the 
October 2004 medical opinion specifically opined that the 
veteran's current IBS was not related to NSAID use.  
Significantly, none of the medical evidence currently of 
record includes any contrary opinion (i.e., one that actually 
supports the claim), and neither the veteran nor his 
representative has alluded to the existence of any such 
opinion.
 
Thus, the Board finds that service connection for IBS, to 
include as secondary to medications for service-connected 
foot and ankle disabilities, is not warranted.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

III.  Disability Ratings

The veteran maintains that he is entitled to an initial 
compensable rating for his service-connected gastroesophageal 
reflux disease.  

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct period of time, 
based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126.

As noted above, in a May 2004 rating decision, the RO granted 
service connection and assigned an initial noncompensable (0 
percent rating) for GERD, pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7399-7346 (2006).  As there is no Diagnostic 
Code for GERD, the RO has rated this disability analogous to 
hiatal hernia under Diagnostic Code 7346.  The Board notes 
that when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  

Under Diagnostic Code 7346, a 30 percent rating is warranted 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted when there are two or more of the symptoms for the 
30 percent evaluation of less severity.  See 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2006).

In every instance where the schedule does not provide a 0 
percent rating for a diagnostic code, a 0 percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2006).

Private medical records from March 2003 reflect that the 
veteran was seen for complaints of chest pain and some pain 
in his jaw bilaterally that began in his left lateral side; 
however, test results were normal.  Later that same month, 
the veteran had complaints of abdominal pain that felt like 
tight knots in his stomach.  The veteran was advised to try 
over the counter Zantac.  In April 2003, the veteran 
continued to complain of his stomach being upset and 
dyspepsia, which had improved with Zantac.  His weight was 
stable.  He was assessed with dyspepsia and prescribed 
additional medication.  A July 2003 record reflects that the 
veteran stated his anxiety and dyspepsia were doing well and 
he had adopted some life style changes that had helped 
greatly.  He was assessed with dyspepsia and possible GERD, 
his prescription medications were continued.  

A July 2003 VA medical record reflects that the veteran 
denied dysphagia, hematemesis, nausea, vomiting, abdominal 
pain, and diarrhea.  He weighed 178 pounds. After an 
examination, the VA physician's impression was that the 
veteran had GERD secondary to chronic use of Aleve, secondary 
to his bilateral foot pain.  The veteran was following a 
bland diet and had good results with AcipHex, which was 
continued.

A December 2003 VA medical record reflects that the veteran 
had GERD and nonsteroidal anti-inflammatory drug gastritis as 
a complication of anti-inflammatory use.  The veteran denied 
vomiting and diarrhea.  A review of systems was positive for 
nausea and abdominal pain consistent with heart burn.  He 
weighed 171 pounds.  The veteran was advised to avoid 
caffeine and to stay on an appropriate diet.  

A June 2004 private medical record reflects that the veteran 
complained of increasing heartburn.  The assessment was 
chronic dyspepsia.  His medication was changed from Aciphex 
to Nexium.  

A July 2004 private medical record reflects that the veteran 
reported some improvement in his abdominal symptoms.  Results 
from an endoscopy were normal.  The veteran reported 
epigastric cramping like pain off and on throughout the day 
that became worse with periods of stress.  The assessment was 
dyspepsia/irritable bowel syndrome (IBS) and it was noted 
that the veteran was to continue Prilosec and another 
medication was added for bowel cramps.  

During an October 2004 VA examination, the veteran complained 
of chronic irritation or aggravation in his midepigastric 
area, which occurred daily.  The veteran stated that since 
seeking medical care two years earlier, he has not 
experienced significant relief, even with changes in his 
medications, and his symptoms have continued. The veteran 
denied nausea and vomiting and could not recall last episode 
of emesis.  The midepigastric pain he described increased 
when the veteran was hyperactive or after acidic or spicy 
foods.  The veteran was on a bland diet and he avoided 
caffeine products.  He denied anorexia and his weight was 
190.  The veteran's bowel pattern for the past year had been 
soft to liquid stools, three to four times a day, not 
associated with hematochezia or melana.  On examination, the 
veteran complained of pain of 5 out of 10 in his 
midepigastric area.  His abdomen was nontender and 
nondistended.  He had no pain on palpation to the 
midepigastric area, and the veteran stated sometimes urea 
relieved pain.  

Considering the evidence of record in light of the above 
criteria, the Board finds that the criteria for an initial 10 
percent rating for GERD have been met since the June 10, 2003 
effective date of the grant of service connection for that 
disability.
In this regard, the veteran's GERD is manifested by chronic 
epigastric pain, with occasional nausea and heartburn, that 
is somewhat relieved by medication and requires the veteran 
to avoid caffeine and maintain a bland diet.  The veteran 
denied weight loss, regurgitation, arm or shoulder pain, 
hematochezia or melana, and his symptoms are not such that 
they are productive of considerable impairment of health, 
thus a rating greater than 10 percent is not warranted.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2006).

As the criteria for the next higher rating for GERD have not 
been met any point since the effective date of the grant of 
service connection, there is no basis for staged rating in 
excess of 10 percent for GERD, pursuant to Fenderson.  
Therefore,  the Board finds that evidence supports a 
disability rating of 10 percent, and no more, for the 
veteran's GERD. 


ORDER

Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to medications taken 
for service-connected foot and ankle disabilities is denied.

An initial rating of 10 percent for GERD, from June 10, 2003, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (see 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)), the Board finds that all 
notice and development action needed to fairly adjudicate the 
claims for an increased rating for bilateral pes cavus and 
for service connection for lumbar strain, to include as 
secondary to service-connected foot and ankle disabilities, 
has not been accomplished, and that further RO action of each 
claim is warranted.

In regards to the claim for a rating in excess of 10 percent 
for service-connected bilateral pes cavus, the veteran 
maintains that his bilateral pes cavus has worsened since his 
last VA examination in September 2003.  In addition, the 
Board notes that a July 2003 VA podiatry record reflects that 
the veteran was assessed with lesser metatarsalgia and 
extensor tendonitis/plantar fasciitis secondary to his 
service-connected pes cavus type foot.  Thus, the Board finds 
that to ensure that the record reflects the current severity 
of the veteran's service-connected bilateral foot disability, 
a contemporaneous VA orthopedic examination is needed, with 
findings responsive to all applicable rating criteria.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  

With respect to the claim for service connection for lumbar 
strain, to include as secondary to service-connected foot and 
ankle disabilities, the Board finds that an additional 
medical opinion is required. 

A July 2003 VA outpatient record reflect that the veteran 
complained of recent onset of low back pain.  He wore a back 
brace.  He was found to have full range of motion.  The 
assessment was back pain.  The VA physician essentially 
opined that  veteran's service-connected pes cavus was 
aggravating his back condition.  However, the report did not 
indicate whether such aggravation was beyond the normal 
progression of the disorder.

A September 2003 VA feet examination reflects that on 
examination of his spine, he had limitation of motion and was 
able to flex to about 20 degrees with significant pain at 20 
degrees.  X-rays revealed moderate disc space narrowing 
diffusely throughout the spine, although it was mild and had 
no significant collapse.  The examiner diagnosed low back 
strain and opined that it was not likely that this was 
related to his chronic ankle pain with bilateral pes cavus.  
However, the VA examiner did not opine on whether the 
veteran's service-connected ankle and bilateral foot 
disabilities aggravate his low back condition. 

In a December 2003 VA outpatient record, the examiner noted 
that the veteran was seen for follow-up for difficulty with 
low back pain attributed to complications of trauma for which 
he is service-connected.  He also noted that although the 
veteran had a fair amount of foot pain, in the last few 
months he has had progressively worsening lower back pain 
secondary to that.  It is unclear whether these are the 
veteran's opinion or the examiner's opinion.  

Thus, in light of the amendment to 38 C.F.R. § 3.310 noted 
above, the Board finds that a VA examination by an orthopedic 
specialist is necessary to decide the claim. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records from VA 
medical facilities in Pittsburgh, Pennsylvania.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claims, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006).  The RO should specifically request 
that the veteran provide authorization to enable it to obtain 
the evaluation and treatment records of Kevin Boehme, M.D., 
P.O. Box 173, Eighty Four, Pennsylvania, 15330, from July 
2004 to the present.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In the letter, the RO should request that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
service-connected right ankle and 
bilateral pes cavus, and the nonservice 
connected low back condition that are not 
currently of record.  The RO should 
specifically request that the veteran 
furnish the appropriate authorization to 
enable it to obtain and associate with 
the claims file all records of the 
veteran's treatment and/or evaluation 
from Kevin Boehme, M.D., P.O. Box 173, 
Eighty Four, Pennsylvania, 15330, from 
July 2004 to the present.

2.  The RO should obtain from Pittsburgh, 
Pennsylvania VA medical facilities copies 
of all outstanding records of evaluation 
and/or treatment of the veteran's feet, 
ankles, and back from June 2004 to the 
present. In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should schedule the veteran for a VA 
orthopedic examination, at an appropriate 
medical facility.  The claims folder, to 
include a copy of this Remand, must be 
made available to the physician 
designated to examine the veteran, and 
the report(s) of examination should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All appropriate studies, 
including X-rays, should be performed, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.

In regards to the veteran's service-
connected bilateral foot disability, the 
examiner should identify all  
symptomatology attributable to the 
veteran's bilateral pes cavus.  The 
severity of the service-connected pes 
cavus should be described.  The physician 
is requested to comment on the July 2003 
VA podiatry record assessing the veteran 
with lesser metatarsalgia and extensor 
tendonitis/plantar fasciitis secondary to 
his service-connected pes cavus type foot

The physician is also requested to 
indicate whether all toes tend to 
dorsiflexion; and also if there is 
limitation of dorsiflexion at ankle to 
right angle, shortened plantar fascia, 
and marked tenderness under metatarsal 
head.  The physician should also indicate 
whether there is marked contraction of 
plantar fascia with dropped forefoot, all 
toes hammer toes, very painful 
callosities, and marked varus deformity.  

The examiner should also indicate whether 
the service-connected bilateral pes cavus 
is productive of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
additional limitation of motion or 
additional functional loss.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

In regards to the veteran's claim for 
service connection for lumbar strain, to 
include as secondary to service-connected 
foot and ankle disabilities:

The examiner should render an opinion 
whether, consistent with sound medical 
principles, it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's back 
condition is (a) medically related to 
service, or (b) was caused by or is 
aggravated by the veteran's service-
connected right ankle disability or the 
veteran's service-connected bilateral pes 
cavus.  If aggravation of the nonservice-
connected back condition by either the 
service-connected right ankle or 
bilateral pes cavus disability is found, 
the examining physician should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


